UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 24 , 201 6 Commission File Number 000-8157 THE RESERVE PETROLEUM COMPANY (Exact name of registrant as specified in its charter) DELAWARE 73-0237060 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6801 Broadway Ext. , Suite 300 Oklahoma City, Oklahoma 73116-90 37 (405) 848-7551 (Address and telephone number, including area code, of registrant’s principal executive offices) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13c-4(c) under the Exchange Act (17 CFR 240.13c-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders (a) Annual Meeting. On May 24, 2016, The Reserve Petroleum Company (the “Company”) held its 2016 Annual Meeting of Stockholders. (b) Matters Voted Upon; Voting Results. The following matters were submitted for a vote of the Company’s stockholders: 1. – Election of Nine Directors Broker Nominee For Against Abstentions Non-votes Robert T. McLain Robert L. Savage Marvin E. Harris, Jr. Jerry L. Crow William M.(Bill) Smith Doug Fuller Cameron R. McLain Kyle McLain John M. McLain 2. –Ratification of the Selection of HoganTaylor LLP as the Company’s Independent Registered Public Accountants for 2016 40 3. –Advisory Resolution to Approve Executive Compensation All nine nominated Directors were elected to serve for terms of one year each and the selection of HoganTaylor LLP as the Company’s Independent Registered Public Accountants for 2016 was ratified. In addition, the stockholders approved, on an advisory basis, a resolution with respect to executive compensation. For additional information on these proposals, please see the Company’s definitive proxy statement filed with the Securities and Exchange Commission on April 21, 2016. Item 8.01 Other Events On May 24, 2016, the Company’s Board of Directors approved a $5.00 per share cash dividend to be paid June 21, 2016 to the Company’s common stockholders of record at the close of business on June 8, 2016. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. /s/ Cameron R. McLain Cameron R. McLain Principal Executive Officer Date: May 25, 2016 3
